J-S15024-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    JASON WEBB,                                :
                                               :
                      Appellant                :   No. 250 EDA 2017

          Appeal from the Judgment of Sentence December 22, 2016
            In the Court of Common Pleas of Philadelphia County
              Criminal Division at No.: CP-51-CR-0001148-2016

BEFORE: STABILE, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY DUBOW, J.:                                   FILED JULY 26, 2018

       Appellant, Jason Webb, appeals from the Judgment of Sentence entered

by the Philadelphia County Court of Common Pleas following his convictions

after a jury trial of Robbery, Criminal Conspiracy to commit Robbery, and

Possession of an Instrument of Crime (“PIC”).1 We affirm on the basis of the

trial court’s October 5, 2017 Opinion.

       In its Pa.R.A.P. 1925(a) Opinion, the trial court set forth the underlying

facts. See Trial Court Opinion, filed 10/5/17, at 1-3. Briefly, on October 7,

2015, Appellant used a BB gun to rob Star Mini Market in Philadelphia with

three accomplices, including Kareem Hampton. During the robbery, Appellant

threatened the employee at the cash register with the BB gun. After Hampton


____________________________________________


1 18 Pa.C.S. § 3701(a)(1)(ii); 18 Pa.C.S. § 903; and 18 Pa.C.S. § 907(a),
respectively.
J-S15024-18


took cigarettes and approximately $700 from the register, Appellant and his

accomplices fled on foot. Surveillance cameras inside the store captured the

entire robbery.

       After the Philadelphia Police Department posted video of the robbery

and sought help from the public, a Philadelphia police officer recognized

Hampton.      Appellant’s ex-wife also viewed the video and recognized both

Appellant and Hampton. Police recovered a pair of pants matching the pants

Appellant was wearing during the robbery. After police arrested Hampton,

Hampton confessed to his part in the robbery and identified Appellant as an

accomplice.

       The Commonwealth arrested Appellant and charged him with, inter alia,

the above offenses. Appellant retained Angelo Cameron, Esq. to represent

him. In September 2016, during a pre-trial conference held four days before

the start of his jury trial, Appellant sought to be represented by Nino Tinari,

Esq.    Mr. Tinari appeared, asked the court to permit him to enter his

appearance, and requested a continuance.

       After expressing concern about the belated change of counsel that would

require a continuance, the trial court spoke with Mr. Tinari, Mr. Cameron, and

Appellant. Appellant clarified that his family hired Mr. Tinari after a fee dispute

with Mr. Cameron. After reporting that Appellant had fired him the previous

week, Mr. Cameron later assured both Appellant and the trial court that he




                                       -2-
J-S15024-18


could set up a payment plan with Appellant and his family to resolve the

dispute.

      Appellant repeated his preference for Mr. Tinari, and Mr. Tinari stated

that he might be able to prepare for the upcoming trial date if he reached an

agreement with Appellant and his family. Appellant and his family did not

reach such an agreement, and Mr. Tinari abandoned his attempt to enter his

appearance in this case. Appellant proceeded to trial with his Mr. Cameron.

However, at the end of jury selection on the first day of trial, Appellant again

raised similar concerns about trial counsel and financial issues.

      On September 16, 2016, a jury convicted Appellant of Robbery, Criminal

Conspiracy to commit Robbery, and PIC. On December 22, 2016, the trial

court sentenced Appellant to an aggregate term of 8½ to 17 years’

incarceration, followed by 5 years’ probation.

      On December 27, 2016, Appellant filed a Notice of Appeal.              Both

Appellant and the trial court complied with Pa.R.A.P. 1925.

      Appellant presents two issues for our review:

      [1.] Was the evidence [] insufficient to sustain guilty verdicts for
      [R]obbery, [C]onspiracy to commit [R]obbery and [PIC]?

      [2.] Did the trial court err in denying [A]ppellant’s choice of
      counsel?

Appellant’s Brief at 7.




                                     -3-
J-S15024-18


       Sufficiency of the Evidence: Identity

       Appellant first challenges the sufficiency of the evidence supporting each

of his convictions. Appellant’s Brief at 11-17. Specifically, he challenges only

the element of identity because the robbery victim never identified Appellant

as one of the robbers. Id. at 15. Appellant also claims “there was absolutely

no scientific evidence tying [A]ppellant to the crime; no DNA, no prints, etc.,

nothing whatsoever that corroborated the biased, self-serving and unreliable

testimony of Hampton and [his ex-wife].” Id. at 16.2

       “A claim challenging the sufficiency of the evidence is a question of law.”

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000). “We review

claims regarding the sufficiency of the evidence by considering whether,

viewing all the evidence admitted at trial in the light most favorable to the

verdict winner, there is sufficient evidence to enable the fact-finder to find

every element of the crime beyond a reasonable doubt.” Commonwealth v.

Miller, 172 A.3d 632, 640 (Pa. Super. 2017) (internal quotation marks and

citations omitted).       “Further, a conviction may be sustained wholly on


____________________________________________


2 Appellant avers that his ex-wife’s “testimony was biased and vindictive
toward [A]ppellant, and the testimony of Hampton was the result of a self-
serving deal with the district attorney’s office.” Appellant’s Brief at 11. Insofar
as Appellant focuses his argument on the contradictory testimony by these
witnesses, his argument goes to the weight of the evidence and ignores our
standard of review applicable to sufficiency challenges. We must view all of
the evidence in the light most favorable to the Commonwealth as verdict
winner and we may not reweigh the evidence and substitute our judgment for
that of the fact-finder. See Commonwealth v. Melvin, 103 A.3d 1, 39-40
(Pa. Super. 2014).

                                           -4-
J-S15024-18


circumstantial evidence, and the trier of fact—while passing on the credibility

of the witnesses and the weight of the evidence—is free to believe all, part, or

none of the evidence.” Id. “In conducting this review, the appellate court

may not weigh the evidence and substitute its judgment for the fact-finder.”

Id.

      The jury convicted Appellant of Robbery, Criminal Conspiracy to commit

Robbery, and PIC. A person is guilty of Robbery if “in the course of committing

a theft, he threatens another with or intentionally puts him in fear of

immediate serious bodily injury[.]” 18 Pa.C.S. § 3701(a)(1)(ii).

      To sustain the conviction for Criminal Conspiracy, there must be proof

beyond a reasonable doubt that the defendant “(1) entered into an agreement

to commit or aid in an unlawful act with another person or persons, (2) with

a shared criminal intent[,] and (3) an overt act was done in furtherance of the

conspiracy. This overt act need not be committed by the defendant; it need

only be committed by a co-conspirator.” Commonwealth v. McCall, 911

A.2d 992, 996 (Pa. Super. 2006) (citation and quotation omitted). See also

18 Pa.C.S. § 903 (defining Criminal Conspiracy).

      To sustain a conviction for PIC, the Commonwealth must prove that the

defendant (1) possessed an instrument of crime, (2) with intent to employ it

criminally. See 18 Pa.C.S. § 907(a). Under the statute, an “instrument of

crime” is defined, in pertinent part, as “[a]nything specially made or specially

adapted for criminal use.” 18 Pa.C.S. § 907(d).


                                     -5-
J-S15024-18


      “In addition to proving the statutory elements of the crimes charged

beyond a reasonable doubt, the Commonwealth must also establish the

identity of the defendant as the perpetrator of the crimes.” Commonwealth

v. Brooks, 7 A.3d 852, 857 (Pa. Super. 2010). “Evidence of identification

need not be positive and certain to sustain a conviction.” Commonwealth

v. Orr, 38 A.3d 868, 874 (Pa. Super. 2011) (en banc) (citation omitted).

      Our Supreme Court has stated that “any indefiniteness and uncertainty

in the identification testimony goes to its weight. Direct evidence of identity

is, of course, not necessary and a defendant may be convicted solely on

circumstantial evidence.” Commonwealth v. Hickman, 309 A.2d 564, 566

(Pa. 1973) (citations omitted).

      Our review of the record, in the light most favorable to the

Commonwealth as the verdict winner, indicates that the evidence was

sufficient to support every element of the offenses beyond a reasonable doubt.

The Honorable Glynnis D. Hill, sitting as the trial court, has authored a

comprehensive, thorough, and well-reasoned Opinion, citing the record and

relevant case law in addressing Appellant’s sufficiency claim. We affirm on

the basis of the trial court’s October 5, 2017 Opinion. See Trial Court Opinion,

10/5/17, at 4-6 (concluding that there is no merit to Appellant’s sufficiency

claim because, inter alia, (1) Appellant’s ex-wife identified him as one of the

robbers; (2) Hampton identified Appellant as one of the robbers; and (3)




                                     -6-
J-S15024-18


Appellant’s clothing matched the clothing he was wearing in the surveillance

video).

      Choice of Counsel

      In his Brief, Appellant contends that “the trial court erred in denying

[his] choice of trial counsel.” Appellant’s Brief at 17. Appellant avers that he

did not want to be represented by Mr. Cameron, whom Appellant had

previously asked to withdraw, and that Mr. Tinari, his preferred attorney, could

have been ready for trial. Id. at 17-18. As noted above, Mr. Cameron had

represented Appellant since December 2015, and Appellant made his request

for a new attorney, based only on a fee dispute, only four days before the

commencement of the scheduled trial.

      A defendant’s right to counsel, which is guaranteed by both the Sixth

Amendment to the U.S. Constitution and Article I, Section 9 of the

Pennsylvania Constitution, guarantees the accused the right “to choose at his

own cost and expense any lawyer he may desire.”             Commonwealth v.

Radecki, 180 A.3d 441, 472 (Pa. Super. 2018) (citations and quotations

omitted). These rights are not absolute, and a trial court must balance them

against the state’s reasonable restrictions imposed to secure “the swift and

efficient administration of criminal justice.” Id. at 473 (citations and quotation

marks omitted). Defendants may not “unreasonably clog the machinery of

justice or hamper and delay the state’s efforts to effectively administer




                                      -7-
J-S15024-18


justice.”   Id. (citations and quotation marks omitted).         See generally

Commonwealth v. Baines, 389 A.2d 68, 70 (Pa. 1978).

       Pennsylvania Rule of Criminal Procedure 120 provides, in part, that

“Counsel for a defendant may not withdraw his or her appearance except by

leave of court.” Pa.R.Crim.P. 120(B)(1). The comments to Rule 120 clarify

that “[t]he court must make a determination of the status of a case before

permitting counsel to withdraw.” Comment to Pa.R.Crim.P. 120. In deciding

whether to permit counsel to withdraw, the court must consider whether (1)

“new counsel will be stepping in or the defendant is proceeding without

counsel,” (2) the change of counsel will “delay the proceedings or prejudice

the defendant,” and (3) “the defendant has failed to meet his or her financial

obligations to pay for the attorney’s services[.]” Id. See Commonwealth

v. Magee, 177 A.3d 315, 323 (Pa. Super. 2017) (describing balancing

factors). We review the court’s decision for an abuse of discretion. Id. at

322.

       The trial court addressed Appellant’s claim as follows:

       At the trial readiness conference 4 days before the September 12,
       2016 trial, the Appellant said he had a disagreement with his
       attorney (Angelo Cameron) and requested new counsel (Nino
       Tinari). The Court was concerned about unnecessarily delaying
       the trial and asked the Appellant why he wanted new counsel. The
       Appellant was concerned about attorney Cameron’s fee. However,
       attorney Cameron told the court that he would resolve the fee
       dispute by working with the Appellant’s family to create a payment
       plan. With this difference resolved, the Appellant agreed to
       let attorney Cameron represent him. As the court did not
       deny the Appellant his choice of counsel, this claim should be
       dismissed.

                                      -8-
J-S15024-18



Trial Court Opinion at 3-4. See also N.T., 9/8/16, at 22-24 (where Appellant

agrees to continue with Mr. Cameron).

       Our review of the record indicates that the source of conflict here was a

fee dispute between Mr. Cameron and Appellant’s family and not an issue with

the quality of legal representation that Mr. Cameron had provided. Due to

this financial dispute, Appellant’s family attempted to hire Mr. Tinari.    The

record shows that, because he immediately requested a continuance when he

attempted to enter his appearance, Mr. Tinari was not prepared for Appellant’s

upcoming trial. N.T., 9/8/16, at 3.3 Moreover, the trial court conducted a full

colloquy regarding this issue to explain its concerns and clarify that, although

Mr. Cameron was ready to proceed to trial in four days as scheduled, Appellant

could be represented by Mr. Tinari if Appellant’s family could reach a financial

agreement with Mr. Tinari so he would be able to expedite his preparations

and proceed to trial in four days.

       Given that Appellant agreed to continue with Mr. Cameron after Mr.

Cameron provided a new payment plan to the family, we conclude that

Appellant was not denied his choice of counsel. Moreover, in encouraging a

resolution of the fee dispute between Appellant and Mr. Cameron, the trial


____________________________________________


3 Even though Mr. Tinari suggested that he could have prepared for the
upcoming trial if he reached an agreement with Appellant and his family, they
never reached an agreement. Thus, Mr. Tinari abandoned his efforts to enter
his appearance for Appellant’s upcoming trial. See N.T. 9/9/16, at 3-6 (where
the court discusses Mr. Tinari’s decision not to enter his appearance).

                                           -9-
J-S15024-18


court struck a reasonable balance to secure “the swift and efficient

administration of criminal justice.” Radecki, 180 A.3d at 473. Accordingly,

Appellant’s second issue warrants no relief.

      In light of the foregoing, we affirm the Judgment of Sentence.    The

parties are instructed to attach a copy of the trial court’s October 5, 2017

Opinion to all future filings.

      Judgment of Sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/26/18




                                    - 10 -
                                                                                               Circulated 06/26/2018 02:45 PM


                                                                                                                 FILED
                                                                                                              OCT 0   5 2017
                             IN THE COURT OF COMMON PLEAS
                            FORTHE COUNTY OF PHILADELPHIA                                               Office of Judicial Records
                                 1                                                                       Appeals/Post Trial
 COMMONWEALTH OF PENNSYLVANIA                                            TRIAL DIVISION


 V.                                                                      CP-51-CR-0001148-2016


 JASON WEBB, APPELLANT                                                   250 EDA 2017

                                             OPINION

       This Opinion addresses,Appellant Jason Webb's Appeal of his judgement and sentence in

this case. This court finds that the issues raised in the Appellant's Appeal lack merit for the

reasons set forth in this Opinion.

                                        I.   CASE HISTORY

       On November 20, 2015, the Appellant was arrested iand charged with Robbery (F1),

Conspiracy to Commit Robbery (F1), Possession of a Firea;m Prohibited (VUFA                         §   6105)(F2),

Firearm Not to be Carried Without a License (VUFA       §     6106)(F3), Carrying a Firearm in Public

in Philadelphia (VUFA   §   6108)(M1), Theft (M1), Possession of an Instrument of Crime (M1),

Receiving Stolen Property (M1), Simple Assault (M2), and Recklessly Endangering Another

Person (M2).

       On September 16, 2016, a jury found the Appellant guilty of Robbery, Conspiracy to

Commit Robbery, and Possession of an Instrument of CrimL. On December 22, 2016, the court

sentenced Appellani to a term of imprisonment of 8    '/2 -   17   years for Robbery, followed by five

years of probation for Conspiracy to Commit Robbery. No further penalty was imposed for the
                                                                    CP-51-CR-0001148-20/6 Comm v WEBB JASON
remaining offense.                                                                   Opinion




                                                                        111111181))111191131,131,111111Ill
           On December 27, 2016', Appellant filed a Notice of Appeal to the Superior Court, and on
                                     1




    July 3, 2017, Appellant filed his Statement of Matters Complained of on Appeal raising the

    following issues)

           1.   The Trial Court erred in denying appellant's choice of trial counsel.

           2   The evidence was insufficient to support the guilty verdicts as there was no
    corroborating scientific evidence (i e., D.N.A., conclusive latent prints) establishing appellant
    committed any of the elements of the charged crimes; the only evidence came from the self-
    interested, tainted, incredible, materially inconsistent and changing testimony of admitted robber
    Kareem Hampton, and the biased and unreliable testimony of a former scorned lover against
    whom appellant had an active protection from abuse order,' Samantha Hutchinson.
                                                                      1

                                                     H. FACTS
                                                                      1

           On October 7, 2015, the Appellant robbed the Star Mini -market located at 1214 Ritner
                                                                      !



    Street with the help of three acomplices.2 Prior to the robbery, the Appellant met with his

accomplices at the Jenks schoolyard one block from the mini-market.3 The Appellant entered the
                                                                          ?




store, pointed a BB gun at the Complainant (Xue Zheng), and said "give me the money" 4

Kareem Hampton then took the BB gun from the Appellant and continued to threaten the

Complainant with it.5 Hampton; then walked behind the counter and took approximately $700

from the register as well as cigrettes.6 The Appellant and his accomplices then left the store and
                                                                          !

fled on foot.' The entire robbery was captured by surveillarice cameras in the store.8
                                                                          i



           On October 8, 2015, the Philadelphia Police Departhient placed a copy of the

surveillance video on its YouTube channel and requested hOp from the public in identifying the


'Copied verbatim from the Appellant's Statement of Matters Complained on Appeal pursuant to Pa R.A.P 1925(b).
2Identified as Kareem Hampton, Johnathan Kinsley, and Billy Quigley by Kareem Hampton Notes of Testimony,
9/14/16, p 44-58
3   Id                                                                    I



4 The Complainant testified that he bel eyed that the weapon was a real firearm and feared for his safety The BB
gun was not recovered Notes of Testimony, 9/13/16, p 66-67
5 Notes of Testimony, 9/14/16, p 56      '


6 Id at 56-57                                                             1


7 Id

8 Id at 136-140                                                           1




                                                                          ,
                                                         2
perpetrators.9 Samantha Hutchinson, the Appellant's ex-wife, viewed the video and recognized

both the Appellant and Kareem Hampton.1° Officer Francis Schill viewed the video and

recognized Kareem Hampton.lil On November 5, 2015, Detective Robert Spadacinni executed a

search warrant at the Appellant's home (1336 Conies Street) and recovered a pair of pants

matching the ones worn by the'Appellant in the surveillance video.12 On November 21, 2015,

police arrested Kareem Hampton." Hampton confessed to his part in the robbery and identified
                                      i




the Appellant as one of the other perpetrators.14 Shortly, th4eafier, the Appellant was arrested.
                                                                        I

                                                                        I

                                                  III. DISCUSSION

I.      The Court Did Not Deny the Appellant's Choice of Trial Counsel
                                          i                             4


         The Appellant contends that the court denied his choice of trial counsel. However, this
                                                                        4




claim lacks merit.

         It is well -settled that "a defendant has a constitutional right to choose any lawyer he may

desire, at his own cost and expense." Commonwealth v. Rucker, 761 A.2d 541, 542 (2000).

However, the right of a defendant to choose his own counsel "must be weighed against and may
                                                                        I
be reasonably restricted by the state's interest in the swift and efficient administration of criminal
                                                                        /


justice." Id. at 543                                                    c



                                                                        i
         At the trial readiness conference 4 days before the September 12, 2016 trial, the

Appellant said he had a disagreement with his attorney (Angelo Cameron) and requested new
                                                                        i




9 Id
I° Id at 89-90
" Id at 133-136
12 ld at 140-144

13 Id at 59-60                                                          ,

14Hampton also identified Rocco Madscalco and Anthony Degasto as the other two individuals who participated in
the robbery at this time However, he later admitted that this was a fabrication insofar as he had identified those two
individuals as participants, but Hampton remained steadfast that Appellant had participated in the robbery Id at 63-
69                                                                       t
                                                                            4



                                                          3
 counsel (Nino Tinari),I5 The Court was concerned about unnecessarily delaying the trial and

 asked the Appellant why he wanted new counsel. The Appellant was concerned about attorney
                                     I




                                         1




 Cameron's fee.I6 However, attorney Cameron told the court that he would resolve the fee dispute

 by working with the     Appellares family to create a payment plan. With this difference resolved,
                                                     ,




 the Appellant agreed to let attorney Cameron represent him." As the court did not deny the

Appellant his choice of counsel this claim should be dismissed.

 II.     The Evidence Was Sufficient to Support the Gui ty Verdicts
         The Appellant next contends that the evidence was nsufficient to support a guilty verdict.

This claim is without merit.

         When reviewing the sufficiency of the evidence, ariappellate court must determine
                                             1




                                                                         i
whether the evidence, and all reasonable inferences deducible from that, viewed in the light most
                                         i




favorable to the Commonwealth as verdict winner, are sufficient to establish all of the elements
                                                         I

of the offense beyond a reasonable doubt. Coin.              v.   Miller, 572 Pa. 623, 632 (2002). When a
                                                                         i

verdict is contrary to the physical facts, human experience, and the laws of nature, then the

evidence is insufficient as a matter of law. Com. v. Widmer, 560 Pa. 308, 318-319 (2000) (citing
                                                                         i

Com. v. Santana, 460 Pa. 482 (1975)). This standard is equally applicable to cases where the

evidence is circumstantial rather than direct so long as the combination of the evidence links the
                                                                         t
                                                                         I

accused to the crime beyond a reasonable doubt. Corn. v. Jackson, 435 Pa. Super. 410, 645 A.2d

1366, 1367 (1994). Keeping these principles in mind, we will now evaluate the evidence to
                                                                         i

determine whether the Commonwealth established the AppOant's guilt beyond a reasonable

doubt.

                                                                             ;

                                                                         /
15
   September 8, 2016                 i
                                                                             I
                                                                             ,




1' The Appellant's family was having difficulty paying counsel's fees and the Appellant felt harassed by counsel's
request for payment Notes of Testimony, 9/8/2016, p 22-24                    ,


'' Id
                                                 1
                                                             4
     i.    Robbery

           Under 18 Pa C S.A. §3701(a)(1), a person is guilty of robbery if, in the course of

 committing a theft, he: (1) inflicts serious bodily injury upon another, (2) threatens another with
                                     1




 or intentionally puts him in fear of immediate serious bodi y injury, (3) commits or threatens

 immediately to commit any felony of the first or second degree, (4) inflicts bodily injury upon
                                                                     i

another or threatens another with or intentionally puts him i n fear of immediate bodily injury, or
                                                                     i
(5) physically takes or removes property from the person of another by force however slight.

           In this case, the Commonwealth presented sufficierit evidence to show beyond a
                                                                     I



reasonable doubt that the Appellant committed robbery. Dtiring the trial, the Commonwealth
                                         1                           ,



established that the Appellant was one of the robbers through the testimonies of Samantha

Hutchinson and Kareem Hampton (a co-conspirator). The Commonwealth also presented
                                                                     !
clothing the Appellant was believed to have worn during the robbery.18 Finally, the

Commonwealth presented a surveillance video showing the Appellant entering the store,

pointing a BB gun at the Complainant, and taking approximately $700 and numerous cigarette

cartons.19 Given all of this evidence, there is no question that the Commonwealth established that
                                                                         !

the Appellant committed robbery. Therefore, this claim shduld be denied.

     ii.   Conspiracy

           Under Pa.C.S.A   §   903(a), a person is guilty of conspiracy with another person or persons

to commit a crime     if with the intent of promoting or facilitating its commission he: (1) agrees

with such other person or persons that they or one or more of them will engage in conduct which



18 This was captured in the surveillance video Notes of Testimony, 9/13/16, p 108-110 According to the
Commonwealth's expert witness, although fingerprints taken from the scene did not definitively place the Appellant
at the robbery, they also did not exclude his presence Notes of Testimony, 9/14/17, at p 35-36
19 The Complainant's belief that he was being threatened with a real semi -automatic weapon is sufficient to show

that the Complainant was in fear of immediate serious bodily injury

                                                        5                t
constitutes such crime or an attempt or solicitation to commit such crime; or (2) agrees to aid

such other person or persons in the planning or commission of such crime or of an attempt or
                                   1




solicitation to commit such crime.

       In this case, the CommOnwealth demonstrated through the testimony         of Kareem Hampton

that the Appellant planned the robbery with Hampton and two others. This testimony was

corroborated by the surveillance video showing four individuals committing the robbery. As the

evidence implicates the Appellant, the elements of conspiracy were established.

   iii. Possession of an   Instrument of Crime                 1




                                                               1


       Under Pa.C.S.A.     §   907(a), a person commits a misdemeanor of the first degree if he: (I)

possesses any instrument of crime, (2) with intent to employ it criminally.
                                       1




                                                               t
                                                               i

       In this case, the Commonwealth established beyond a reasonable doubt that the Appellant

possessed an instrument of crime. The Appellant's culpability was established by the

Complainant, Kareem Hampton? and the surveillance showing the Appellant using a gun during
                                                               1




the robbery. The first element of Possession of an instrument of Crime (PIC) was satisfied
                                                               f
because the Commonwealth showed that the Appellant possessed a criminal instrument (i.e., a

gun). The second element is also satisfied because the Appellant employed the gun criminally to

commit the robbery. Therefore, all the elements of PIC were met.




                                                                   s




                                                                   1
                                                 IV. CONCLUSION

         The Appellant's appeal should be dismissed for two reasons. First, the Appellant was not

denied counsel of his choice The reality is that the Appellant agreed that attorney Cameron

would represent him after Cameron volunteered to work out a payment plan.2° Second, the

Commonwealth provided sufficient evidence to show beyond a reasonable doubt that the

Appellant was guilty of all offenses.


                                                                          By the Court,




                                                                           Glynnis       Hill, Judge




20Just as compelling, the state's interest in swift and efficient administration of justice was of paramount
importance

                                                           7